           Case 1:19-cv-00902-EAW Document 68 Filed 09/25/19 Page 1 of 7




                                      COUNTY OF ERIE
                                           MARK C. POLONCARZ
M IC HA EL A . SIR AG U SA                                                                           MICHELLE M. PARKER
                                                   COUNTY EXECUTIVE
 C O UNTY A T TO RN EY                                                                        FIRST ASSISTANT COUNTY ATTORNEY


                                                 DEPARTMENT OF LAW
                                                                                                      JEREMY C. TOTI
                                                                                              SECOND ASSISTANT COUNTY ATTORNEY


                                                                  September 25, 2019

Honorable Elizabeth Wolford
United States District Court, WDNY - Rochester Division
United States Courthouse
I 00 State Street
Rochester, New York 14614

          Re:         Kearns, Michael P. v. Governor Andrew Cuomo, et al.
                      Our File No.: 7-20190009
                      W.D.N.Y. Case No.: 1:19-cv-00902-EAW

Dear Judge Wolford:


        The Plaintiff does not oppose the New York State Conservative Party's Motion (Dkt. No.
67) for permission to file its proposed amicus curiae brief (Dkt. No. 67-1)."


          Thank you for your attention.


                                                                  Very truly yours,

                                                                  MICHAEL A. SIRAGUSA
                                                                  Erie County Attorney

                                                                  By: s/Kenneth R. Kirby
                                                                  Kenneth R. Kirby, Esq.
                                                                  Assistant County Attorney
                                                                  Direct Dial: (716) 858-2226
                                                                  E-mail: Kenneth.kirby@erie.gov
KRKJmc

cc        George M. Zimmermann, Esq.
          Joel J. Terragnoli, Esq.
          Linda Fang, Esq.

     95 FRANKLIN STREET= ROOM 1634, BUFFALO, NEW YORK 14202-- PHONE (716) 858-2208= FAX (716)858-2281 (OT FOR SERVICE)
                                                     WWW.ERIE.GOV
Case 1:19-cv-00902-EAW Document 68 Filed 09/25/19 Page 2 of 7

Daniel T. Warren
Christopher J. Hajec, Esq.
Joshua Perry, Esq.
Christopher T. Dunn, Esq.
Anthony Philip Falcomer Gemmell, Esq.
Amy Louise Belsher, Esq.
Francisa D. Fajana, Esq.
Jackson Chin, Esq.
Jorge Luis Vasquez, Jr., Esq.
Kathleen A. Reilly, Esq.
Maurice Weathers Sayeh, Esq.
Colleen S. Lima, Esq.
Frank J. Jacobson, Esq.
Dennis Houdek, Esq.
    Case 1:19-cv-00902-EAW Document 68 Filed 09/25/19 Page 3 of 7




                            CERTIFICATE OF SERVICE

        We hereby certify that on September 25, 2019 we electronically filed with the
clerk of District Court using its CM/ECF system, and on the same date the court's
CM/ECF system caused to be (electronically) served the foregoing to the following
CM/ECF participants at the following (email) addresses:


                             George M. Zimmerman, Esq.
                    New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A.
 James, and Commissioner of the New York State Department of Motor Vehicles Mark
                                   J.F. Schroeder.
                                Office & P. 0. Address:
                                  Main Place Tower
                                     Suite 300A
                                   350 Main Street
                              Buffalo, New York 14202
                                Phone: (716) 853-8400
                        Email: George.Zimmerman@ag.ny.gov

                                Joel J. Terragnoli, Esq.
                    New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A.
 James, and Commissioner of the New York State Department of Motor Vehicles Mark
                                    J.F. Schroeder.
                                Office & P. O. Address:
                                   Main Place Tower
                                       Suite 300A
                                    350 Main Street
                              Buffalo, New York 14202
                                Phone: (716) 853-8400
                           Email: Joel.Terragnoli@ag.ny.gov


                                  Linda Fang, Esq.
                    New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A.
 James, and Commissioner of the New York State Department of Motor Vehicles Mark
                                   J.F. Schroeder.
                               Office & P. 0. Address:
                              28 Liberty Street, 25° Floor
                              New York, New York 10005
                                Phone: (212) 416-8656
                             Email: Linda.Fang@ag.ny.gov
Case 1:19-cv-00902-EAW Document 68 Filed 09/25/19 Page 4 of 7




                          Christopher T. Dunn, Esq.
   Attorney for the N.Y. Civil Libserties Union appearing "amicus curiae"
                         Office & P.O. Box Address
                          Christopher T. Dunn, Esq.
                          NY Civil Liberties Union
                               125 Broad Street
                                  17 Floor
                        New York, New York 10004
                                212-344-3005
                          Email: cdunn@nyclu.org

                    Antony Philip Falcomer Gemmell, Esq.
   Attorney for the N.Y. Civil Libserties Union appearing "amicus curiae"
                         Office & P.O. Box Address
                    Antony Philip Falcomer Gemmell, Esq.
                          NY Civil Liberties Union
                               125 Broad Street
                                  19 Floor
                        New York, New York I 0004
                                212-607-3342
                         Email: agemmell@nyclu.org

                          Amy Louise Belsher, Esq.
   Attorney for the N.Y. Civil Libserties Union appearing "amicus curiae"
                         Office & P.O. Box Address
                          Amy Louise Belsher, Esq.
                          NY Civil Liberties Union
                               125 Broad Street
                                  19 Floor
                        New York, New York 10004
                                212-607-3342
                         Email: abelsher@nyclu.org

                         Francisca D. Fajana, Esq.
    Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                         Office & P.O. Address:
                             Francisa D. Fajana
                          Latino Justice PRLDEF
                            475 Riverside Drive
                                 Suite 1901
                           New York, NY 10115
                               212-739-7576
                     Email: ffajana@latinojustice.org
Case 1:19-cv-00902-EAW Document 68 Filed 09/25/19 Page 5 of 7




                              Jackson Chin, Esq.
     Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                          Office & P.O. Address:
                                 Jackson Chin
                           Latino Justice PRLDEF
                             475 Riverside Drive
                                  Suite 1901
                            New York, NY 10115
                                212-739-7572
                        Email: jchin@latinojustice.org

                        Jorge Luis Vasquez, Jr., Esq.
    Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                          Office & P.O. Address:
                           Jorge Luis Vasquez, Jr.
                          Latino Justice PRLDEF
                             475 Riverside Drive
                                 Suite 1901
                            New York, NY 10115
                                212-739-7590
                    Email: jvasquez@latinojustice.org

                          Kathleen A. Reilly, Esq.
    Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                         Office & P.O. Address:
                            Kathleen A. Reilly
                    Arnold & Porter Kaye Scholer LLP
                           250 West 55 Street
                        New York, NY 10019-9710
                              212-836-7450
                 Email: kathleen.reilly@arnoldporter.com

                       Maurice Weathers Sayeh, Esq.
    Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                         Office & P.O. Address:
                         Maurice Weathers Sayeh
                    Arnold & Porter Kaye Scholer LLP
                           250 West 55 Street
                        New York, NY 10019-9710
                              212-836-7864
                 Email: maurice.sayeh@arnoldporter.com
    Case 1:19-cv-00902-EAW Document 68 Filed 09/25/19 Page 6 of 7




                                  Colleen S. Lima, Esq.
           Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                                Office & P.O. Address:
                                      Colleen Lima
                           Arnold & Porter Kaye Scholer LLP
                                  250 West 55 Street
                               New York, NY 10019-9710
                                     212-836-7864
                         Email: colleen.lima@amoldporter.com

                                    Daniel T. Warren
                              Pro se, Proposed Intervenor
                               Office & P.O. Address:
                                     Daniel Warren
                                   836 Indian Church
                                West Seneca, NY 14224
                            Email: d.warren@roadrunner.com

                               Frank J. Jacobson, Esq.
      Attorney for New York State Conservative Party, appearing amicus curiae"
                              Office & P.O. Address:
                                   Frank Jacobson
                           Law Office of Ralph C. Lorigo
                                 101 Slade Ave# 2,
                                 Buffalo, NY 14224
                                   (716) 824-7200
                           Email: fjacobson@lorigo.com


         AND, we hereby certify that on September 25, 2019 we mailed a true copy of the
foregoing via the United States Postal Service, to each of the following non-CM/ECF
participants at the following addresses, by depositing into a United States Postal Service
receptacle/depository provided for the same, true copies sealed in postage prepaid,
properly addressed wrappers, addressed to each of the following "amicus curiae" counsel
at the following addresses, which are their last known addresses;

                               Christopher J. Hajec, Esq
       Attorney for Immigration Reform Law Institute, appearing "amicus curiae"
                               Office & P. 0. Address:
                               Christopher J. Hajec, Esq.
                          Immigration Law Reform Institute
                              25 Massachusetts Ave. NW
                                       Suite 335
                                Washington, DC 20001
                                Phone: (202) 232-5590
                                Email: chajec@irli.org
                                  Joshua Perry, Esq.
    Case 1:19-cv-00902-EAW Document 68 Filed 09/25/19 Page 7 of 7




  Special Counsel for Civil Rights for the Attorney General of the State of Connecticut,
                               appearing "amicus curiae"
                                Office & P. 0. Address:
              Office of the Attorney General of the State of Connecticut
                                    Joshua Perry, Esq.
                            Special Counsel for Civil Rights
                                       P.O.Box 120
                                      55 Elm Street
                                   Hartford, CT 06106
                                 Phone: (860) 808-5372
                              Email: Joshua.perry@ct.gov

                                Dennis Houdek, Esq.
      Attorney for New York State Conservative Party, appearing "amicus curiae"
                              Office & P.O. Address:
                                   Dennis Houdek
                           305 Broadway, Seventh Floor
                               New York, NY 10007
                                   212-822-1470


Dated: Buffalo, New York
       September 25, 2019

                                            MICHAEL A. SIRAGUSA, ESQ.
                                            Erie County Attorney and Attorney
                                            for Plaintiff Michael P. Kearns in his
                                            official capacity as Clerk of the
                                            County of Erie, New York

                                            By: s/ Kenneth R. Kirby
                                            KENNETH R. KIRBY, ESQ.
                                            Assistant County Attorney, of Counsel
                                            95 Franklin Street, Suite 1635
                                            Buffalo, NY 14202
                                            Tel: (716) 858-2208
                                            Email: kenneth.kirby@erie.gov

                                            By:    s/Thomas J. Navarro, Jr.
                                            THOMAS J. NAVARRO, JR.
                                            Assistant County Attorney, of Counsel
                                            95 Franklin Street, Suite 1635
                                            Buffalo, NY 14202
                                            Tel: (716) 858-2208
                                            Email: thomas.navarro@erie.gov
